DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.
 
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 14-17 directed to Group II non-elected without traverse. 
Accordingly, claims 14-17 been cancelled.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1 and 11, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. The best prior art, Hamaya (US 20170210036 A1) teaches an apparatus (Fig. 1) configured to 4), the apparatus comprising: 
a heating mechanism (11) configured to change a shape of the substrate by irradiating the shot area with light having a wavelength in a wavelength band where the imprint material is not cured (¶36); and 
an irradiation unit (6) configured to emit light to cure the imprint material (¶31), 
wherein the heating mechanism includes an optical modulator (¶37, 34), the optical modulator being either a digital micro-mirror device or a liquid crystal display (¶37), configured to form an illuminance distribution in the shot area (¶37).
Hamaya does not explicitly show light beams from the plurality of optical modulators a plurality of optical modulators that illuminate mutually different areas of the shot area.
The prior art when taken alone or in combination does not remedy these deficiencies. Therefore the claim is allowable over the prior art.
In re 13, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. The best prior art, Hamaya (US 20170210036 A1) teaches an apparatus (Fig. 1) configured to form a pattern of an imprint material in a shot area of a substrate using a mold (4), the apparatus comprising: 
a heating mechanism (11) configured to change a shape of the substrate by irradiating the shot area with light having a wavelength in a wavelength band where the imprint material is not cured (¶36); and 
an irradiation unit (6) configured to emit light to cure the imprint material (¶31), 
¶37, 34), the optical modulator being either a digital micro-mirror device or a liquid crystal display (¶37), configured to form an illuminance distribution in the shot area (¶37).
Hamaya does not explicitly show light beams from the plurality of optical modulators a plurality of optical modulators each illuminate the same area of the shot area.
The prior art when taken alone or in combination does not remedy these deficiencies. Therefore the claim is allowable over the prior art.
In re 2-10, 12, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally disclose imprint apparatuses with plural illumination arms utilizing different wavelengths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/COLLIN X BEATTY/Primary Examiner, Art Unit 2872